            Case 2:20-cv-04073-JDW Document 80 Filed 07/23/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AVCO CORPORATION,

                 Plaintiff,
                                                     Case No. 2:20-cv-04073-JDW
        v.

 VERONICA SALTZ TURNER,

                 Defendant.


                                              ORDER

         AND NOW, this 23rd day of July, 2021, upon review of Plaintiff Avco Corporation’s

 Motion for Leave to File Confidential and Privileged Testimony and Documents Under Seal in

 Connection With its Motion for Summary Judgment (ECF No. 76), the Court notes as follows.

       1.       The common law presumes that the public has a right of access to judicial

materials. See In re Avandia Marketing, Sales Practices and Prods. Liab. Litig., 924 F.3d 662,

672 (3d Cir. 2019). To overcome the common law presumption a movant must show that an

interest in secrecy outweighs the presumption by demonstrating that the material is the kind of

information that courts will protect and that disclosure will work a clearly defined and serious

injury to the party seeking closure. See id. Under Third Circuit law, a party seeking to file material

under seal must make a specific showing, and “[b]road allegations of harm, bereft of specific

examples or articulated reasoning, are insufficient.” In re Cendant Corp., 260 F.3d 183, 194 (3d

Cir. 2001). Avco has not come close to overcoming the strong presumption of public access.

       2.       As the party asserting attorney-client privilege, Avco “bears the burden of proving

the applicability of the privilege.” Matter of Bevill, Bresler & Schulman Asset Mgmt. Corp., 805

F.2d 120, 126 (3d Cir. 1986). In addition, “claims of attorney-client privilege must be asserted
            Case 2:20-cv-04073-JDW Document 80 Filed 07/23/21 Page 2 of 3




document by document, rather than as a single, blanket assertion.” United States v. Rockwell Int'l,

897 F.2d 1255, 1265 (3d Cir. 1990). Avco’s blanket assertion of attorney-client privilege falls

well-short of its burden. Avco does not identify which exhibits it contends contain attorney-client

communications. Nor does it make any attempt to demonstrate that the attorney-client privilege

applies. See United States v. Smukler, 333 F. Supp. 3d 484, 491 (E.D. Pa. 2018) (quoting

Montgomery Cty. v. MicroVote Corp., 175 F.3d 296, 301 (3d Cir. 1999)) (setting forth the various

elements necessary to demonstrate that the privilege applies). Such an analysis, which Avco did

not undertake, would include whether Avco has waived the attorney-client privilege by putting the

contents of those communications at issue in this case. See N. River Ins. Co. v. Philadelphia

Reinsurance Corp., 797 F. Supp. 363, 370 (D.N.J. 1992) (explaining that the at-issue doctrine

applies “when the party has asserted a claim … that [it] intends to prove by disclosure of an

attorney-client communication”). Without demonstrating that any of the exhibits are privileged,

Avco has failed to demonstrate that these documents are the type information that courts will

protect from public disclosure.

       3.       Avco also appears to contend that certain documents should be kept from public

disclosure because those documents contain Avco’s trade secrets or other confidential business

information. However, Avco makes no attempt to identify what specific information it seeks to

protect, why that information constitutes a trade secret or confidential business information, or

which exhibits contain such information. Nor does Avco articulate what specific harm would arise

from the disclosure of those documents. Instead, Avco relies on generalized allegations of harm,

which are insufficient and fail to overcome the presumption of public access. See In re Cendant

Corp., 260 F.3d at 194.




                                                2
         Case 2:20-cv-04073-JDW Document 80 Filed 07/23/21 Page 3 of 3




       In light of the foregoing, it is ORDERED that Avco’s Motion for Leave to File

Confidential and Privileged Testimony and Documents Under Seal in Connection With Its Motion

for Summary Judgment (ECF No. 76) is DENIED WITHOUT PREJUDICE. However, before

ordering the public disclosure of potentially privileged documents, the Court will give Avco a final

opportunity to demonstrate that closure is warranted. Thus, on or before July 28, 2021, Avco may

file a renewed Motion to Seal that conforms with the governing standards.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.




                                                 3
